Powell sued the county on account for two days’' service as clerk in the election for county officers, $4 and one day’s service as clerk in the election for justice of the peace in the 866th district G. M., $2. Upon this account was an affidavit by plaintiff, that the same was just, trué and unpaid, that he had presented it to the board of commissioners of roads and revenues of Early county, and they refused payment, and that it is lawful to be paid under the act of the legislature of 1885. Acts 1884-5, p. 643. The suit ivas personally served by the sheriff on five named persons as a majority of the county commissioners. The defendant did not plead or offer any defence. Plaintiff" testified that he served two days as clerk at the election in January, 1893, for county officers, serving from 7 o’clock a.m. to 11 o’clock p.M.,when [the managers] adjourned to 8 o’clock next morning, and *681then “finished counting out in time to consolidate.” He also served as clerk in the election for justice of the peace in 1898, for which he was entitled to $2 per day.
R. H. Sheffield, by Harrison & Peeples, for plaintiff in error. R. H. Powell & Son, contra.
The justice gave judgment for $6 in plaintiff’s favor. By certiorari defendant assigned error on the grounds indicated by the head-notes. The certiorari was overruled, and defendant excepted.